Citation Nr: 1042019	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-07 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for residuals of 
a fistulotomy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection for 
fistulotomy residuals and a separate rating for a fistulotomy 
scar, both assigned a noncompensable rating, effective September 
19, 2004, and denied service connection for hearing loss.

In April 2009, the Board granted a 10 percent rating for the 
fistulotomy scar, and remanded the remaining issues.


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss that is 
etiologically related to his active military service.

2.  For the period beginning November 5, 2004, the Veteran has 
had constant or occasional draining from his anal fistula, which 
is the equivalent of leakage.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a 10 percent rating for residuals of a 
fistulotomy have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Codes 7332, 7335 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection for 
bilateral hearing loss.

The claim for an initial compensable rating for residuals of a 
fistulotomy arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  In 
addition, the Veteran was afforded VA examinations in June 2004 
and July 2009.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements and the appeal is ready to be 
considered on the merits.

Service Connection for Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

Analysis

The Veteran contends that he has bilateral hearing loss related 
to noise exposure during active military service.

Audiograms created in service do not show hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2010).  The 
audiograms do, however, show some deterioration in speech 
reception thresholds.  The examinations are not dispositive 
because they do not contain speech recognition scores, as would 
be necessary to determine whether the Veteran actually met the 
criteria for hearing loss under 38 C.F.R. § 3.385.

During a June 2004 VA audiological examination, conducted prior 
to the Veteran's discharge from active duty, the following 
audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	10	10	10	20	20
Left (db):	10	05	05	15	15

Speech recognition was 96 percent in the right ear, and 100 
percent in the left ear.  The examiner noted that there was no 
measurable hearing loss in either ear.

The pertinent post-service medical evidence is limited to a VA 
audiological examination conducted in July 2009.  The following 
audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	10	10	15	20	25
Left (db):	15	10	10	15	15

Speech recognition was 90 percent in the right and left ears.  

The examiner noted that pure-tone audiometry for the right ear 
was within normal limits from 250-8000 hertz, that the left ear 
showed a mild sensorineural loss from 6000-8000 hertz, and that 
word recognition was borderline good to excellent bilaterally.  
The examiner also stated that there was a left high frequency 
sensorineural hearing loss and that the Veteran's service 
treatment records showed a left high frequency hearing loss and 
he therefore, opined that it is as least as likely as not that 
the hearing loss measured had its origins in noise exposure 
sustained while the Veteran was on active duty.

The Board notes that although the auditory threshold for the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz are not 40 
decibels or greater in the right or left ear, and the auditory 
thresholds for these frequencies are not 26 decibels or greater 
for the right or left ear; speech recognition scores using the 
Maryland CNC Test are less than 94 percent in both ears.  
Accordingly, the Board finds that the Veteran does have bilateral 
hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

Furthermore, the VA examiner's opinion provides evidence linking 
the current bilateral hearing loss to service.  Although the 
examiner did not specifically comment on the hearing loss on the 
right, the same logic that was applied to the left would apply to 
the right.  There is no medical opinion against that of the VA 
examiner.  The opinion was based on an accurate history and 
supported by a rationale; it is thus adequate and weighs the 
evidence in favor of a finding that the current bilateral hearing 
loss was incurred in service.

Therefore, the Board concludes that the evidence supports the 
appellant's claim, and the claim is granted in full.

Initial Increased Rating for Residuals of a Fistulotomy

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered 
from the point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.2 (2010).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

DC 7335 provides that fistula in ano be rated as impairment of 
sphincter control under DC 7332, which provides a noncompensable 
evaluation for impairment of sphincter control that is healed or 
slight without leakage; a 10 percent rating for constant slight, 
or occasional moderate leakage; and a 30 percent rating for 
impairment of sphincter control characterized by occasional 
involuntary bowel movements, necessitating wearing a pad.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In his November 2004 notice of disagreement, the Veteran claimed 
that his fistula caused bleeding, puss and chronic pain, and that 
he had sought emergency treatment at the Erie, Pennsylvania VA 
Medical Center.

Outpatient treatment records from the VA Medical Center in Erie, 
Pennsylvania show that the Veteran was seen on November 5, 2004, 
for complaints of blood and purulent material draining from an 
anal fistula since November 2000.  In December 2004, the Veteran 
reported continuous drainage either from an external abscess in 
the perianal area or drainage of purulent material from the anus.  
In March 2007, the Veteran reported pain from his anal fistula 
for 4-5 days with foul smelling, purulent, sanguinous discharge.

DC 7332 does not explicitly state what type of leakage qualifies 
for the ratings provided.  While the record does not show that 
the Veteran has fecal leakage, the evidence shows constant 
slight, or occasional moderate leakage of pus and purulent 
material as a result of the anal fistula.  These symptoms have 
been present throughout the appeal period.  Accordingly, a rating 
of 10 percent is warranted for the fistulotomy residuals under 
Diagnostic Codes 7335 and 7332.  The VA examinations show that 
the Veteran has intact sphincter tone and no fecal incontinence.  
As there is no evidence of extensive leakage, involuntary bowel 
movements or complete loss of sphincter control, a rating in 
excess of 10 percent is not warranted.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation would 
be warranted but has found none.  In this regard, the Board notes 
that although the Veteran was shown on examination to have 
hemorrhoids, the Veteran has not claimed service connection for 
that disability.  Furthermore, there is no evidence of prolapse 
of the rectum or stricture of the rectum and anus and therefore, 
Diagnostic Codes 7333 and 7334 are not for application.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").

In this case, the Veteran's disability is manifested by drainage 
or leakage, which as discussed above, is contemplated in the 
rating criteria.  Accordingly, further consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).  Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected 
disability has caused unemployability.  The July 2009 VA 
examination report shows that the Veteran was employed full-time 
as a lineman for a contracting company, and there has been no 
allegation or evidence of unemployability during the appeal 
period.  Further consideration of entitlement to TDIU is, 
therefore, not required.


ORDER

Service connection for bilateral hearing loss is granted.

An initial rating of 10 percent is granted for residuals of a 
fistulotomy for the period beginning November 5, 2004.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


